Citation Nr: 1520853	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 to September 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled April 2015 hearing by letter in March 2015, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On March 15, 2012, the Veteran called the RO and requested to have this appeal withdrawn.  The RO employee verified this request and then transcribed it into a Report of General Information.  Once transcribed, the oral statement became a "writing;" it is sufficient to withdraw the appeal as requested.  See 38 C.F.R. § 20.204; see Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


